Citation Nr: 1702440	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder. 

2.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Veteran represented by:	Mr. Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to June 1954. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida.  In a January 2009 rating decision, the RO denied the claim for service connection for a left elbow disorder, and in a September 2013 rating decision, the RO awarded service-connected for major depressive disorder and assigned a 50 percent evaluation, effective from October 20, 2008.  The Veteran appealed the denial of his service connection claim and denial of a higher initial evaluation. 

In January 2013, the Board previously remanded the issue of entitlement to service connection for a left elbow disorder to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of identified treatment and to provide the Veteran with a VA examination in conjunction with his claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has requested that he be afforded a hearing before a member of the Board via videoconference capabilities on both the issues on appeal.  See September 2013 VA Form-9 (concerning appeal of service connection claim) and September 2014 VA Form-9 (concerning appeal of increased rating claim).  There is no indication of record that he has withdrawn his requests.  As videoconference Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

The Board notes in passing that the electronic Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran withdrew a request for a personal hearing in 2012.  However, that requested hearing was scheduled in regard to the earlier pending appeal of service connection for a psychiatric disorder, and not the matters currently on appeal.

The Board notes that the Veteran's electronic claims folder indicates that his current address is in Puerto Rico. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




